Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
IDS filed on 4/6/2022 is considered.

Claim Rejections - 35 USC § 112 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 11 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Referring to claims 2 and 11, the claims recite the limitation "acquiring the attribute information if the security information has not been determined", which renders the claim vague and indefinite.  Claims 2 and 11 depends on claims 1 and 10, where claims 1 and 10 requires a determination based on attribute information of the client, where the attribute information was already acquired which conflicts with the limitation “"acquiring the attribute information if the security information has not been determined” in claims 2 and 11.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 10, 12-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nice et al. US Patent Application Publication Number 2010/115578, hereinafter Nice.
Referring to claim 1, Nice discloses a method for storage management (abstract, page 2 [0033]), comprising: 
receiving, at a storage server (server 112), an access request for target data from a client (client 110A), wherein the access request occurs in a session between the storage server and the client (figure 2, page 8 [02078], page 4 [0048], server 112 receives access request including SoH from client 110A in a session between server 112 and client 110A); 
determining, based on attribute information (SoH 240) of the client, security information (SoH-R 242) of the session, wherein the security information indicates whether the session is subjected to antivirus protection (page 7 [0077], page 4 [0043], page 7 [0074], page 8 [0078], SoH-R 242 comprises message 340, which includes information indicating antivirus protection); and 
executing, based on the security information, an access operation specified by the access request on the target data (page 7 [0072], the server enforcement component configured the network to allow or block access by client based on the determination).
Referring to claim 3, Nice discloses the method according to claim 1, wherein the attribute information comprises at least one of: an Internet protocol (IP) address of the client, a multi-access control (MAC) address of the client, an identifier of the client, and a user identifier (ID) of a user initiating the access request (page 3 [0028], user authentication information include any suitable information to identify authorized user, which has to be either the client address or client user ID or client device ID).
Referring to claim 4, Nice discloses the method according to claim 1, wherein the determining the security information comprises: sending the attribute information to a security manager associated with the client (page 8 [0087]); receiving, from the security manager, information of antivirus software installed on the client corresponding to the attribute information (page 4 [0043], page 7 [0074]); and determining, based on the information of the antivirus software, the security information (page 5 [0054], page 8 [0078], antivirus protection is determined based on the SoH received from the client ).
Referring to claim 5, Nice discloses the method according to claim 4, wherein the information of the antivirus software comprises at least one of: an identifier of the antivirus software, update time of the antivirus software, and a function enabled in the antivirus software (page 7 [0074], antivirus software and antivirus configuration).
Referring to claim 6, Nice discloses the method according to claim 5, wherein the determining the security information comprises determining at least one of whether the identifier of the antivirus software matches an identifier of specified antivirus software, whether the update time exceeds a threshold time, and whether the enabled function is a specified function (page 2 [0022], page 8 [0078]).
Referring to claim 7, Nice discloses the method according to claim 1, wherein the executing the access operation on the target data comprises: determining credibility of the user if the security indicates that the session is subjected to the antivirus protection; and executing, based on the credibility, the target operation on the target data (page 3 [0028][0036][0039], authenticating client to access the network resource).
Referring to claim 8, Nice discloses the method according to claim 7, wherein the determining the credibility comprises: determining a first user ID of the user initiating the access request from the attribute information; determining whether the first user ID matches a second user ID of a trusted user stored in the storage server; and executing the access operation on the target data if the first user ID matches the second user ID (page 3 [0028][0036][0039], authenticating client to access the network resource).
Referring to claims 10, 12-17, and 19, the claims encompass the same scope of the invention as that of the claims 1, 3-8.   Therefore, claims 10, 12-17, and 19 are rejected on the same ground as the claims 1, 3-8.
Referring to claim 20, Nice discloses the computer program product of claim 19, wherein the method further comprises: processing other access requests from other clients while concurrently executing the access operation to provide storage management on behalf of multiple clients simultaneously (Figure 1, page 3 [0030], clients 110A-C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nice in view of Beer, US Patent Application Publication Number 2008/0282338, hereinafter Beer.
Referring to claims 9 and 18, Nice discloses the invention as described in claims 1 and 10, Nice does not discloses sending a request for performing virus detection on the target data to a virus detector if the first user ID does not match the second user ID, and executing the access operation on the target data if a response indicating that the target data is not threatened by a virus is received from the virus detector.
Beer teaches in addition to managing potential malicious behavior and predator actions being requested by unknown users, service includes anti-virus (Beer, page 4 [0048],[0050]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the idea of applying additional service such as antivirus protection/detecting virus as suggested by Beer because Nice does authentication prior to allowing access, and Beer suggests to provide antivirus and virus scanning to provide additional security.  
A person with ordinary skill in the art would have been motivated to make the modification to Nice to enhance the network data security as suggested by Beer.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
July 15, 2022

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447